DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Chris Strobel on 4/6/2021.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A method of fabricating a multi-aperture system for foveated imaging, the method comprising:
positioning an image sensor; and
forming, using a 3D-printing technique, at least two imaging elements adapted for foveated imaging directly on the image sensor, wherein 
9. (Currently Amended) A multi-aperture system for foveated imaging, comprising:
an image sensor; and
at least two imaging elements adapted for foveated imaging which are directly formed on the image sensor using a 3D-printing technique, wherein the at least two imaging elements have a common focal plane located on the image sensor and each imaging element has a different focal length and field of view.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendment(s) and argument(s) filed on 3/8/2021. As such, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN H LE/Examiner, Art Unit 2697      

/LIN YE/Supervisory Patent Examiner, Art Unit 2697